Citation Nr: 1828376	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  08-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Hashimoto's thyroiditis with papillary carcinoma, claimed as due to exposure to radiation.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO denied the Veteran's claims for service connection for Hashimoto's thyroiditis with papillary carcinoma, sleep apnea, and heart valve problems.  In May 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.  A supplemental SOC (SSOC) was issued in May 2012.

In September 2012, the Board remanded the above-noted claims on appeal  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the Evidence. After accomplishing further action, in a December 2015 rating decision, the AMC granted service connection for valvular heart disease (mitral valve prolapse with mitral regurgitation) to include hypertensive heart disease.  This award resolved the Veteran's claim for service connection for heart valve problems, and the Veteran did not express any disagreement with the assigned rating or effective date.

Also, in December 2015 and December 2016 supplememtsal SOCs (SSOCs), the AMC continued to deny the remaining claims on appeal (service connection for Hashimoto's thyroiditis with papillary carcinoma and sleep apnea), and returned these matters to the Board for further appellate consideration.

In January 2017, the Board remanded the remaining claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny each claim (as reflected in November 2017 and January 2018 SSOCs), and returned the matters to the Board.

For reasons expressed below, the remaining claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran asserts that his current Hashimoto's thyroiditis with papillary carcinoma is related to service, specifically exposure to ionizing radiation while serving as a Nike-Hercules missile crewman.

Service connection may be established for diseases claimed to be attributable to ionizing radiation exposure in service under (1) the presumptive service connection provisions of 38 C.F.R. § 3.309 (2017) involving "radiation-exposed veterans," or (2) the development procedures of 38 C.F.R. § 3.311 (2017) involving "radiogenic diseases."  In this case, while the evidence does not reflect, and the Veteran does not contend, radiation exposure consistent with a "radiation-exposed Veteran" as defined by 38 C.F.R. § 3.309(d)(3), under the provisions of 38 C.F.R. § 3.311, a "radiogenic disease" means a disease that may be induced by ionizing radiation, and includes cancers such as thyroid cancer.  Under 38 C.F.R. § 3.311, there are certain development procedures for claims involving radiation exposure, and a review of the claims file reveals that such procedures have been completed.  

Still, the Board notes that notwithstanding 38 C.F.R. §§ 3.309 and 3.311, the Veteran may establish entitlement to service connection under the general provisions governing the awards of VA compensation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See also Hardin v. West, 11 Vet. App. 74 (1998).  

Notably, the  Veteran has indicated, alternatively, that his current thyroid disability is related to his chemical exposures while serving as a Nike-Hercules missile crewman, especially chemical cleaners.  In addition, the Veteran submitted an April 2015 letter  in which the Director of the Army Institute of Public Health stated that regarding chemical cleaner use during missile operations and maintenance, ,trichloroethylene (TCE) was used for degreasing and cleaning and to flush out fuel tanks; that TCE was classified as a carcinogenic to humans by the U.S. Environmental Protection Agency and the International Agency for Research on Cancer; and that the weight of evidence showed TCE exposures were most strongly associated with kidney cancer and non-Hodgkin lymphoma, as well as a limited association of TCE exposures with other types of cancers (including liver/biliary, bladder, esophageal, prostate, cervical, breast, and childhood leukemia).  Although the Director stated that thyroid cancer had not been associated with TCE exposures, he also stated that several factors could affect whether health effects occur from exposure to TCE, including the exposure dose and duration, route of exposure, other chemical exposures, age, sex, genetics, and lifestyle, and that it was necessary to assess these factors.  The Director went on to state that, "[u]nfortunately, we do not have historical TCE exposure data for either [the Veteran] or other service members working on the Nike Hercules Missile Defense systems" but that, "[d]uring the period of his enlistment, the occupational exposure limit for TCE was 100 parts per million."  

A review of the evidence of record reveals that the Director of Compensation Service obtained an advisory medical opinion, in which Dr. C. opined that it was unlikely that the Veteran's Hashimoto's thyroiditis with papillary carcinoma could be attributed to radiation exposure while in military service (in accordance with the special development procedures for "radiogenic disease" under 38 C.F.R. § 3.311).  However, there is no medical opinion of record addressing whether the Veteran's thyroid disability may be etiologically related to his reported in-service chemical exposures, especially chemical cleaners like TCE.  

In light of the above, the Board finds that the medical evidence currently of record is insufficient to resolve the claim for service connection for the Veteran's thyroid disability, and that outstanding questions as to etiology remain.  Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for the Veteran's thyroid disability.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, on remand, the AOJ should arrange to obtain a medical opinion from an appropriate physician-preferably, an oncologist-based on claims file review (if possible).  The AOJ should only arrange for examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the opinion.  

Regarding the claim for service connection for sleep apnea, the Board notes that in a July 2015 VA sleep apnea examination report, the VA examiner stated that at least one of the factors contributory to the Veteran's current sleep apnea was his enlarged thyroid, thereby indicating that his sleep apnea may be secondary to his thyroid disability.  Therefore, the claim for service connection for sleep apnea is intertwined with the claim for service connection for Hashimoto's thyroiditis with papillary carcinoma being remanded, and they should be considered together.  See  Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991).  Accordingly, the claim for service connection for sleep apnea is being remanded, as well.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record with respect to both remaining claims is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period to response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to undergo examination, or otherwise obtaining a medical opinion on the sleep apnea claim, if appropriate) prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician-preferably, an oncologist- a medical opinion addressing the etiology of the Veteran's Hashimoto's thyroiditis with papillary carcinoma.  The opinion should be based pm claims file review, if possible.  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the medical opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Following a review of all the relevant evidence of record, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's thyroid disability had its onset in service or is otherwise medically-related to service-specifically the Veteran's alleged in-service exposure to chemicals, particularly, cleaning chemicals like TCE.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence as well as all lay assertions-to include the Veteran's assertions as to in-service events, and the nature, onset and continuity of symptoms.

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his reports in this regard must be acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination, or otherwise obtaining a medical opinion on the sleep apnea claim, if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority.

6.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

